Title: Abigail Adams to Elizabeth Smith Shaw, 14 December 1784
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My dear Sister
      Auteuil December 14th 1784
     
     I know your good will to have written to me if you had been able. It gives me pain to hear that you were not. Hearing of your indisposition was the only alloy to the pleasure I experienced when my last pacquet arrived. I fear you are not sufficiently carefull of your Health. Let me beg of you, and if you will not hear, Let me desire Mr. Shaw to assert the authority of a Husband and forbid your ever touching wet Cloaths, or Ironing, which is but a slow poison for you in Your state of Health. You know my sister that you were not the production of sound Health, but that the infirmities of the Parent have been visited upon the Child, and that your constitution is heriditarily feeble. Let me read you a medical lesson from a favorite Author, Buckhan, who says more consumptive patients date the beginning of their disorders from wet feet; damp Beds, Night air, wet Cloaths or catching cold; than to any other especially after the body has been overheated. As to the Regimin for people of weak lungs; he advices to Milk light food fruits &c and to riding even long journeys to a voyage at sea, but for the latter I imagine you will have no inclination.
     From the interest you take in every thing which concerns your Friends, I hear you inquiring how I do? How I live, whom I see? Where I visit, who visits me? I know not whether Your curiosity extends So far as the coulour of the House which is white stone, and to the furniture of the Chamber where I sleep. If it does you must apply to Betsy Cranch for information whose fancy has imployd itself so Busily as to seek for intelligence even in the minutias; and altho they look trifling upon paper, yet if our Friends take an interest in them that renders them important, and I am the rather tempted to a compliance from the recollection, that when I have received a sentimental Letter from an absent Friend, I have passt over the sentiment at the first reading, and hunted for that part which more particuliarly related to themselves.
     This Village where we reside is four miles from Paris, and is famous for nothing that I know of, but the learned Men who have inhabitted it. Such was Boileau, Mollire, d’Auguisson d’Aguesseau and Helvitius. The first and last lived near this Hotel, and Boileaus garden is preserved as a Choice relict. As to my own Health it is much as usual. I suffer through want of excersise, and grow too fat. I cannot persuade my self to walk an hour in the day in a long entry which we have merely for exercise, and as to the Streets they are continually a Quagmire; no walking there without Boots or Wooden Shoes, neither of which are my feet calculated for. Mr. Adams makes it his constant practise to walk several miles every day without which he would not be able to preserve his Health; which at best is but infirm. He professes himself so much happier for having his family with him, that I feel amply gratified in having ventured across the ocean. He is determined that nothing but the enevitable Stroke of Death shall in future seperate him; at least from one part of it, So that I know not what climates I may yet have to visit. More I fear than will be agreeable to either of us. Master John, who is a Man in most respects: all I may say but age; wishes to return to his own Country, and to become a while a resident in your family; that he may acquire what ever knowledge is necessary, for spending one year at Harvard Colledge. I know not how I shall part with him, for he is companion; assistant interpreter &c. Yet he lives a recluse life for a young fellow of his age, he has no companions of his own, and never stirs out unless to accompany his Mamma or Sister. The consideration alone of his advantage will prevail with us, but we shall make a great Sacrifice in doing it. My other dear Lads are well I hope and good and dutifull. I have got their profiles stuck up which I look at every morning with pleasure and sometimes speak to; as I pass, telling Charles to hold up his Head. My little Cousins too, I hope are well. Can they say Aunt Adams yet?
     If you want to know the manners and customs of this Country, I answer you that pleasure is the buisness of Life, more especially upon a Sunday. We have no days with us, or rather with you, by which I can give you any Idea of them, except commencment and Elections. We have a pretty woods within a few rods of this house which is called the Bois Beloing Boulogne. This is cut into many Regular Walks, and during the Summer Months upon Sundays, it looked like Boston and Cambridge Common upon the publick Days I have mentiond. Paris is a Horrid dirty City, and I know not whether the inhabitants could exist, if they did not come out one day in the week to Breath a Fresh air. I have set at my window of a Sunday and seen whole cart loads of them at a time. I speak literally, for those who neither own a Coach, nor are able to hire one, procure a cart, which in this country are always drawn by Horses. Sometimes they have a peice of canvase over it. Their are benches placed in them, and in this vehicle you will see as many well drest women and children as can possibly pile in, led out by a Man or drove just at the entrance of the wood they descend. The day is spent in musick danceing and every kind of play. It is a very rare thing to see a Man with a Hat any where, but under his Arm, or a Women with a Bonet upon her Head. This would brush of the powder, and Spoil the elegant tupee. They have a fashion of wearing a hood or veil either of Gauze or silk. If you send for a Tailor in this Country, your servant will very soon introduce to you a Gentleman full drest in Black, with his Head as white as a Snow Bank, and which a Hat never rumpled. If you send to a Mantua Maker she will visit you in the same stile, with her silk gown and peticoat, her hood in ample order, tho prehaps she lives up five pair of Stairs and eats nothing but Bread and water, as two thirds of these people do. We have a Servant in our family who dresses more than his young Master, and would not be guilty of tending table unfriz’d upon any consideration. He dresses the Hair of his young Master, but has his own drest by a Hair Dresser. By the way I was guilty of a sad mistake in London. I desired the Servant to procure me a Barber; the fellow staird, was loth to ask for what purpose I wanted him. At last he said you mean a Hair Dresser Mam, I believe. Aya says I, I Want my Hair drest. Why Barbars Madam in this country do nothing but Shave. When I first came to this Country I was loth to submit to Such an unnecessary number of Domesticks as it appeard to me. But I soon found that they would not let me do without them, because every one having a fixed and settled Department; they would not lift a pin out of it: all tho two thirds of their time they had no employment. We are however thankfull that we are able to make 8 do for us, tho we meet with some difficulties for want of the ninth.
     Do not Suppose from this that we live remarkably nice. I never put up in America with what I do here. I often think of Swifts High Dutch Bride who had So much Nastiness and So much pride.
     With regard to Cloathing for the Children, the distance I am at from a sea port makes it very difficult to send any thing to them. Their Brother has written to the Hague to have a trunk of Cloaths sent home which he has out grown. If they arrive some will answer for one and some for the other, and what ever else they want You will be kind enough to provide for them drawing upon Dr. Tufts for the money. Mr. Tracy and Jackson assure me they shall set of for London a thursday, and that they will be here tomorrow to take leave. Remember me to Mr. Thaxter. How does he, I think he ought to tell me himself. Alass poor Mrs. White. I am grieved for her, to every body remember me. Your best Friend be sure. My paper is too short, but I dare not take an other sheet. I must find room to say your
     
      A A
     
    